  Case 9:18-cv-80176-BB Document 548-9 Entered on FLSD Docket 06/01/2020 Page 1 of 5




From:                            Vel Freedman <Vel@rcfllp.com>
Sent:                            Monday, April 27, 2020 12:36 PM
To:                              Zalman Kass; Amanda McGovern; Zaharah Markoe
Cc:                              Kyle Roche; Andrew S. Brenner
Subject:                         Re: Boedeker Supplemental Opinion


Just so the record is absolutely clear, we will even agree to provide Mr. Boedeker for deposition without any
motion practice passed the deadline - which we understand is permissible if the parties agree.

-Vel

Velvel (Devin) Freedman
Partner
Roche Cyrulnik Freedman LLP
Southeast Financial Center
200 S Biscayne Blvd
Suite 5500
Miami, FL 33131
(t) (305) 753-3675
(@) vel@rcfllp.com



From: Velvel Freedman <vel@rcfllp.com>
Date: Monday, April 27, 2020 at 11:10 AM
To: Zalman Kass <zkass@riveromestre.com>, Amanda McGovern <amcgovern@riveromestre.com>,
Zaharah Markoe <zmarkoe@riveromestre.com>
Cc: Kyle Roche <kyle@rcfllp.com>, "Andrew S. Brenner" <abrenner@bsfllp.com>
Subject: Re: Boedeker Supplemental Opinion

Again. There is sufficient time to take the deposition at any time this week and we’d join a motion to take it
early next –as well as— to move the dispositive/Daubert deadline.

Based on the record below, it you are clearing choosing not to take the deposition in an attempt to set up a
challenge to the opinion from coming in. We intend to use this supplement. The case law is clear that you are
not prejudiced and we are confident opinion will come in. It’s not even clear you need a deposition, but to the
extent you are refusing to take his deposition despite all the accommodations we’ve offered, you do so at the
peril of your own gambit.

-Vel

Velvel (Devin) Freedman
Partner
Roche Cyrulnik Freedman LLP
Southeast Financial Center
200 S Biscayne Blvd
Suite 5500
Miami, FL 33131
(t) (305) 753-3675
(@) vel@rcfllp.com

                                                        1
  Case 9:18-cv-80176-BB Document 548-9 Entered on FLSD Docket 06/01/2020 Page 2 of 5



From: Zalman Kass <zkass@riveromestre.com>
Date: Monday, April 27, 2020 at 11:01 AM
To: Velvel Freedman <vel@rcfllp.com>, Amanda McGovern <amcgovern@riveromestre.com>, Zaharah
Markoe <zmarkoe@riveromestre.com>
Cc: Kyle Roche <kyle@rcfllp.com>, "Andrew S. Brenner" <abrenner@bsfllp.com>
Subject: RE: Boedeker Supplemental Opinion

Vel,

That won’t work. Dispositive motions, including Daubert motions, are due on May 8th. The opinion is untimely and
we reserve all right with respect to that issue.

Best,

Zalman

From: Velvel Freedman <vel@rcfllp.com>
Sent: Sunday, April 26, 2020 3:03 PM
To: Zalman Kass <zkass@riveromestre.com>; Amanda McGovern <amcgovern@riveromestre.com>; Zaharah Markoe
<zmarkoe@riveromestre.com>
Cc: Kyle Roche <kyle@rcfllp.com>; Andrew S. Brenner <abrenner@bsfllp.com>
Subject: Re: Boedeker Supplemental Opinion

We disagree. There certainly is time to depose him on the extremely limited supplement. That said, to the
extent you insist that time is an issue, we would (despite our disagreement that there isn’t time) join a motion
for you to take his deposition sometime between 5/3- 5/8. Let us know?

-Vel

Velvel (Devin) Freedman
Partner
Roche Cyrulnik Freedman LLP
Southeast Financial Center
200 S Biscayne Blvd
Suite 5500
Miami, FL 33131
(t) (305) 753-3675
(@) vel@rcfllp.com



From: Zalman Kass <zkass@riveromestre.com>
Date: Sunday, April 26, 2020 at 2:57 PM
To: Velvel Freedman <vel@rcfllp.com>, Amanda McGovern <amcgovern@riveromestre.com>, Zaharah
Markoe <zmarkoe@riveromestre.com>
Cc: Kyle Roche <kyle@rcfllp.com>, "Andrew S. Brenner" <abrenner@bsfllp.com>
Subject: RE: Boedeker Supplemental Opinion

Vel,

There is not sufficient time to depose Mr. Boedeker again. We reserve all rights with respect to his untimely
supplemental report.
                                                          2
  Case 9:18-cv-80176-BB Document 548-9 Entered on FLSD Docket 06/01/2020 Page 3 of 5

Best,

Zalman



From: Velvel Freedman <vel@rcfllp.com>
Sent: Friday, April 24, 2020 4:15 PM
To: Zalman Kass <zkass@riveromestre.com>; Amanda McGovern <amcgovern@riveromestre.com>; Zaharah Markoe
<zmarkoe@riveromestre.com>
Cc: Kyle Roche <kyle@rcfllp.com>; Andrew S. Brenner <abrenner@bsfllp.com>
Subject: Re: Boedeker Supplemental Opinion

Zalman,

Mr. Boedeker is asking about whether to reserve any dates. I’d appreciate the courtesy of a response before 6
today so he can plan his weekend.

Thanks,
-Vel

Velvel (Devin) Freedman
Partner
Roche Cyrulnik Freedman LLP
Southeast Financial Center
200 S Biscayne Blvd
Suite 5500
Miami, FL 33131
(t) (305) 753-3675
(@) vel@rcfllp.com



From: Velvel Freedman <vel@rcfllp.com>
Date: Friday, April 24, 2020 at 2:11 PM
To: Zalman Kass <zkass@riveromestre.com>, Amanda McGovern <amcgovern@riveromestre.com>,
Zaharah Markoe <zmarkoe@riveromestre.com>
Cc: Kyle Roche <kyle@rcfllp.com>, "Andrew S. Brenner" <abrenner@bsfllp.com>
Subject: Re: Boedeker Supplemental Opinion

I understand, but disagree with your position and intend to use this opinion at trial. There is more then enough
time to re-depose him for the short supplement this is. Consequently, we are making him available for
deposition. If you are declining that opportunity, please do so clearly so he can release those dates and so we
have a clear record. Thanks.

-Vel


Velvel (Devin) Freedman
Partner
Roche Cyrulnik Freedman LLP
Southeast Financial Center
200 S Biscayne Blvd
Suite 5500
                                                       3
  Case 9:18-cv-80176-BB Document 548-9 Entered on FLSD Docket 06/01/2020 Page 4 of 5
Miami, FL 33131
(t) (305) 753-3675
(@) vel@rcfllp.com



From: Zalman Kass <zkass@riveromestre.com>
Date: Friday, April 24, 2020 at 2:08 PM
To: Velvel Freedman <vel@rcfllp.com>, Amanda McGovern <amcgovern@riveromestre.com>, Zaharah
Markoe <zmarkoe@riveromestre.com>
Cc: Kyle Roche <kyle@rcfllp.com>, "Andrew S. Brenner" <abrenner@bsfllp.com>
Subject: RE: Boedeker Supplemental Opinion

Vel,

The “supplemental opinion” is untimely. We do not believe that your proposed remedy is appropriate, given the
circumstances. We reserve all rights with respect to this inappropriate and untimely disclosure.

Best,

Zalman

From: Velvel Freedman <vel@rcfllp.com>
Sent: Thursday, April 23, 2020 10:02 PM
To: Zalman Kass <zkass@riveromestre.com>; Amanda McGovern <amcgovern@riveromestre.com>; Zaharah Markoe
<zmarkoe@riveromestre.com>
Cc: Kyle Roche <kyle@rcfllp.com>; Andrew S. Brenner <abrenner@bsfllp.com>
Subject: Boedeker Supplemental Opinion

Zalman,

Please find attached a supplemental opinion of Stefan Boedeker. If you want to depose Mr. Boedeker again due to this
supplement, he’s available on the following times. Please let me know by COB tomorrow so he can reserve that time for
you.

       1.   4/24 between 9-11amPT
       2.   4/26 (all day)
       3.   4/27 between 1:00-2:30pmPT
       4.   4/28 between 10am-12:30pm PT
       5.   4/29 (all day)
       6.   4/30 (all day)
       7.   5/1 (all day)

Thanks,
-Vel
Velvel (Devin) Freedman
Partner
Roche Cyrulnik Freedman LLP
Southeast Financial Center
200 S Biscayne Blvd
Suite 5500
Miami, FL 33131
(t) (305) 753-3675
(@) vel@rcfllp.com

                                                          4
  Case 9:18-cv-80176-BB Document 548-9 Entered on FLSD Docket 06/01/2020 Page 5 of 5


NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above.
This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this
message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received
this document in error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this
communication in error, please notify us immediately by e-mail, and delete the original message.




Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd, an
innovator in Software as a Service (SaaS) for business. Providing a safer and more useful place for your human generated
data. Specializing in; Security, archiving and compliance. To find out more Click Here.

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above.
This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this
message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received
this document in error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this
communication in error, please notify us immediately by e-mail, and delete the original message.




NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above.
This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this
message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received
this document in error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this
communication in error, please notify us immediately by e-mail, and delete the original message.




                                                                           5
